Opinion issued April 7, 2015




                                      In The
                               Court of Appeals
                                     For The
                           First District of Texas

                               NO. 01-13-01080-CR
                                    ____________

                    JARED DEMOND PICKETT, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 182nd District Court
                            Harris County, Texas
                        Trial Court Cause No. 1315857


                           MEMORANDUM OPINION

      Appellant,   Jared   Demond    Pickett, without   an   agreed   punishment

recommendation from the State, pleaded guilty to the offense of aggravated sexual
assault.1 The trial court found appellant guilty and that he had used a deadly

weapon, namely, a firearm, in the commission of the offense. After preparation of a

pre-sentence investigation report, the trial court assessed his punishment at

confinement for twenty-five years. Appellant timely filed a notice of appeal.

      Appellant’s appointed counsel on appeal has filed a motion to withdraw and a

brief in which he states that the record presents no reversible error and the appeal is

without merit and frivolous. See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396

(1967).

      Counsel’s brief meets the requirements of Anders by presenting a

professional evaluation of the record. See id. at 744, 87 S. Ct. at 1400. Counsel

discusses the evidence adduced at the trial, supplies us with references to the record,

and provides us with citation to legal authorities. See High v. State, 573 S.W.2d
807, 812 (Tex. Crim. App. 1978). And counsel indicates that he has thoroughly

reviewed the record and is unable to advance any ground of error that warrants

reversal. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; Mitchell v. State, 193
S.W.3d 153, 155 (Tex. App.—Houston [1st Dist.] 2006, no pet.). Counsel has

notified this Court that he has delivered copies of his motion to withdraw and brief

to appellant and informed him of his right to examine the appellate record and file a


1
      See TEX. PENAL CODE ANN. § 22.011 (Vernon 2011), § 22.021(a)(2) (Vernon
      Supp. 2014).
response. See In re Schulman, 252 S.W.3d 403, 408 (Tex. Crim. App. 2008).

Appellant has not filed a pro se response.

      We have independently reviewed the entire record, and we conclude that no

reversible error exists in the record, no arguable grounds for review exist, and the

appeal is frivolous. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; Garner v. State,

300 S.W.3d 763, 767 (Tex. Crim. App. 2009) (explaining frivolousness determined

by considering whether “arguable grounds” for review exist); Bledsoe v. State, 178
S.W.3d 824, 826–27 (Tex. Crim. App. 2005) (emphasizing reviewing court, and not

counsel, determines, after full examination of proceedings, whether appeal wholly

frivolous); Mitchell, 193 S.W.3d at 155. An appellant may challenge a holding that

no arguable ground for appeal exists by filing a petition for discretionary review in

the Texas Court of Criminal Appeals. See Bledsoe, 178 S.W.3d at 827 & n.6.

      We affirm the judgment of the trial court and grant counsel’s motion to

withdraw. 2 Attorney, Terrence Gaiser, must immediately send the required notice

to appellant and file a copy of that notice with the Clerk of this Court. See TEX. R.

APP. P. 6.5(c).



                                   PER CURIAM
2
      Appointed counsel still has a duty to inform appellant of the result of this appeal
      and that he may, on his own, pursue discretionary review in the Texas Court of
      Criminal Appeals. See Bledsoe v. State, 178 S.W.3d 824, 827 (Tex. Crim. App.
      2005).
Panel consists of Justices Jennings, Higley, and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).